EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
Rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10680273 and provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/981,652 (now allowed) are withdrawn in response to remarks amendments from 01/28/2021
EXAMINER'S AMENDMENT
Claims 15-30 are cancelled by examiner as being drawn to non-elected without traverse invention.
Reasons for Allowance
The closest prior art of record- JP 2014130754, US 2016/0308195, US 4999263, US 5635312, JP 2012-243395-fail to teach or suggest the combination of limitations of claim 1.
Allowed Claims
Claims 1 and 8-14 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727